DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the applicant claims a magnetic resonance tomography imaging apparatus, comprising: the patient table of claim 1, which does not appear in any drawing. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 13 appears to be written in a short hand way of claims. In an interpretation, claim 13 may be interpreted as an independent claim yet the claims also refer back to claim 1 which may cause ambiguity in interpretations.
Therefore, it is suggested to incorporate the entire claim 1 in to the claims 13 (where the claim 1 is referred) in order to ensure the claims being interpreted as an independent claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a receiving device for receiving a transfer board” in claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otto et al (US 20040143905 A1).
Regarding Claim 1, Otto teaches a patient table (see cart 2, in fig. 1 of Otto) of an imaging apparatus (“The invention concerns a patient positioning and transport system with a transportable stretcher and a cart for transporting the stretcher along with the patient, wherein the stretcher can be removed from the cart and be disposed on a diagnosis or treatment station.” [0001]; “This is suitable when a patent is to be moved transversely into diagnosis or treatment stations as is often the case with angiography and computer tomography stations” [0020] also see fig. 8)
comprising: a receiving device for receiving a transfer board (see stretcher 1, in fig. 1 of Otto), reversibly transferable to the patient table (see cart 2, in fig. 1 of Otto)  (“that the stretcher can be moved, separately and also together with the adapter plate, from the cart to different diagnosis or treatment stations and back”[0008])
the receiving device being arranged on the patient table (see cart 2, in fig. 1 of Otto) such that a surface area of the receiving device is in contact with the transfer board (see stretcher 1, in fig. 1 of Otto) when the transfer board (see stretcher 1, in fig. 1 of Otto) is received, (“The stretcher is supported on the adapter plate, and optionally one or more further adapter plates are disposed there below. These are all positioned on the cart such that the stretcher can be removed separately, or with one or more adapter plates to be disposed in the respective diagnosis or treatment station.”[0007])
and the receiving device being embodied to receive the transfer board (see stretcher 1, in fig. 1 of Otto) reversibly along at least two axes (“Alternatively, at least one of the positioning means of the stretcher or of the at least one adapter plate may be designed such that movement is possible through displacement in a longitudinal direction. Furthermore, at least one of the positioning means of the stretcher or of the at least one adapter plate can be designed such that movement is possible through displacement in a transverse direction.” [0010])
the at least two axes being different from one another in a horizontal plane. (“Alternatively, at least one of the positioning means of the stretcher or of the at least one adapter plate may be designed such that movement is possible through displacement in a longitudinal direction. Furthermore, at least one of the positioning means of the stretcher or of the at least one adapter plate can be designed such that movement is possible through displacement in a transverse direction.” [0010])
Regarding Claim 2, Otto teaches wherein the receiving device includes a sliding board (see adapter plate 3, also base plate 11, and intermediate plate 19, in fig. 1 of Otto) (See e.g. “Bevels 57 in the positioning boards 56 permit sliding of the intermediate plate 19 without being hindered by a projecting edge.” [0059], Also see fig. 4)
and wherein the patient table (see cart 2, in fig. 1 of Otto) includes a recess (see T-shaped grooves 20, in fig. 2 of Otto) into which the sliding board (see adapter plate 3, also base plate 11, and intermediate plate 19, in fig. 1 of Otto) is insertable such that, upon the sliding board (see adapter plate 3, also base plate 11, and intermediate plate 19, in fig. 1 of Otto) being inserted, a surface of the sliding board (see adapter plate 3, also base plate 11, and intermediate plate 19, in fig. 1 of Otto) fits flush, (“An adapter plate may be a base plate which can be securely disposed on the cart but can be lifted therefrom.” [0014], Also see fig. 1)
and a surface region of the patient table (see cart 2, in fig. 1 of Otto) of the sliding board (see adapter plate 3, also base plate 11, and intermediate plate 19, in fig. 1 of Otto) forming a receiving surface for the transfer board (see stretcher 1, in fig. 1 of Otto)  in combination with the surface of the sliding board(see adapter plate 3, also base plate 11, and intermediate plate 19, in fig. 1 of Otto) (“The stretcher is supported on the adapter plate, and optionally one or more further adapter plates are disposed there below.” [0007])
Regarding Claim 3, Otto teaches wherein the patient table (see cart 2, in fig. 1 of Otto)and the sliding board (see adapter plate 3, also base plate 11, and intermediate plate 19, in fig. 1 of Otto) are embodied such that a receiving space (see fig. 2, the gap between the stretcher 1 and the intermediate plate 3, 19 of Otto) for accommodating a functional imaging element is embodied between the sliding board  (see adapter plate 3, also base plate 11, and intermediate plate 19, in fig. 1 of Otto), upon the sliding board (see adapter plate 3, also base plate 11, and intermediate plate 19, in fig. 1 of Otto) being inserted, and the patient table. (See e.g. “the base plate may be designed like other operating table plates e.g. made from electrically conducting hard board (a composite material of high stability which consists of paper and resin layers and obtains electric conductivity through graphite admixture) as is conventionally used in various medical treatments.” [0014], also see fig. 2 (the gap between the stretcher 1 and the intermediate plate 3, 19))
Regarding Claim 13, Otto teaches A magnetic resonance tomography imaging apparatus, comprising: the patient table (see cart 2, in fig. 1 of Otto) of claim 1 (“The treatment region must usually be initially defined using an imaging device, i.e. computer tomography, e.g. with radiographs, or magnetic resonance imaging (also called nuclear magnetic resonance tomography).”[0003])

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al (US 20040143905 A1) in view of Holch (DE 20304630 U1).
Regarding Claims 4 and 14, Otto et al teaches the invention substantially as claimed with respect to claims 1, 2, and 3.
However Otto does not teach wherein the sliding board includes at least one depression, embodied to catch fluid.
However Holch teaches wherein the sliding board (see lying board 12, in fig. 1 of Holch) includes at least one depression (see troughs 28 and 30, in fig. 1 of Holch), embodied to catch fluid. (“is provided with at least one trough (28, 30) for capture of liquids running over the side walls of the superstructure.”(abstract))
Otto et al and Holch are all considered to be analogous to the claimed invention because they are in the same field of patient tables. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Otto to include a way to capture “liquids running over the side walls” as conveyed by the troughs 28 and 30 of Holch, in order to “prevent liquids that run off the side walls of the lying board 12 from penetrating into a traversing mechanism” and “prevent such liquids from running into hard-to-reach places on the lounge” ([0040] Holch)

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al (US 20040143905 A1) in view of George Otto (Using George to avoid confusion on references) (US 3967126-A).
Regarding Claims 5 and 15, Otto et al teaches the invention substantially as claimed with respect to claims 1 and 2, in addition Otto teaches the second axis being different from the first axis (“Alternatively, at least one of the positioning means of the stretcher or of the at least one adapter plate may be designed such that movement is possible through displacement in a longitudinal direction. Furthermore, at least one of the positioning means of the stretcher or of the at least one adapter plate can be designed such that movement is possible through displacement in a transverse direction.” [0010])
In addition Otto teaches a rail (“The stretcher 1 has two sliding rails 38 which extend in two grooves 37 in the intermediate plate 19.” [0046])
However Otto does not teach wherein the receiving device includes a plurality of ball casters in a horizontal plane, in contact with a transfer board upon the transfer board being received,
the receiving device includes a first rail system along a first axis and a second rail system along a second axis, 
and the first rail system is configured to guide the transfer board along the first axis when the transfer board is being received,
and the second rail system is configured to guide the transfer board along the second axis when the transfer board is being received
However George teaches wherein the receiving device includes a plurality of ball casters (see rollers 26, in fig. 3 of George) in a horizontal plane, in contact with a transfer board upon the transfer board being received, (“the carriage 10 is suitably provided with rollers for supporting the carriage 10 on the base 6 so that the carriage 10 and the top 8 can jointly move laterally, namely toward and away from the tube stand”(Col 2 Lines 53-55))
the receiving device includes a first rail system (see roller supports 22, and transverse tracks 28, in fig. 1 of George) along a first axis and a second rail system (see roller supports 32 and angle member 30, in fig. 1 of George) along a second axis,  (“are roller supports 32 which are similar to the roller supports 22 and which carry both vertical and horizontal rollers” (Col 3 Lines 3-5))
and the first rail system (see roller supports 22, and transverse tracks 28, in fig. 1 of George) is configured to guide the transfer board along the first axis when the transfer board is being received, (“It will be apparent that the top 8 is supported for longitudinal movement relative to the carriage 10”(Col 3 lines 35-36))
and the second rail system (see roller supports 32 and angle member 30, in fig. 1 of George) is configured to guide the transfer board along the second axis when the transfer board is being received (The base 6 may also include at its upper end a carriage 10 that directly underlies the table top 8 to support the table top 8 for transverse movement,”)
Combining the Roller supports from George and the Sliding rails from Otto would result in a rail system as described.
Otto et al and George are all considered to be analogous to the claimed invention because they are in the same field of patient tables. Therefore, it would have been obvious to modify the movement mechanism of Otto with the rollers 26 of George Otto since “the rollers 26,35 and their associated roller supports 22,32 movably support the table top 8 for longitudinal and transverse movement within the limits of movement permitted by the design of the table structure” (George Otto, Col. 3, lines 45-49).

Claims 6, 8, 9, 10, 11, 12, 16, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Otto et al (US 20040143905 A1) in view of George Otto (Using George to avoid confusion on references) (US 3967126) in further view of Jackson (US 9308145 B2).
Regarding Claim 6, Otto et al and George et al teach the invention substantially as claimed with respect to claim 1, in addition they teach wherein the receiving device includes a first number of guideways (see roller supports 22, and transverse tracks 28, in fig. 1 of George) to guide a transfer board along a first axis, (“It will be apparent that the top 8 is supported for longitudinal movement relative to the carriage 10”(Col 3 lines 35-36) George)
a second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George) to guide the transfer board along a second axis, (“The base 6 may also include at its upper end a carriage 10 that directly underlies the table top 8 to support the table top 8 for transverse movement,”(Col 2 Lines 36-39) George)
the second axis being different from the first axis, (“Alternatively, at least one of the positioning means of the stretcher or of the at least one adapter plate may be designed such that movement is possible through displacement in a longitudinal direction. Furthermore, at least one of the positioning means of the stretcher or of the at least one adapter plate can be designed such that movement is possible through displacement in a transverse direction.” [0010] Otto)
However Otto et al and George et al do not teach a device for adjusting a relative height between the first number of guideways and the second number of guideways 
wherein a first setting of the relative height is usable to configure the first number of guideways to guide the transfer board
and wherein a second setting of the relative height is usable to configure the second number of guideways to guide the transfer board.
However Jackson teaches a device for adjusting a relative height between the first number of guideways and the second number of guideways (“The system of the invention may be cantilevered or non-cantilevered and includes at least one support end or column that is height adjustable. The illustrated embodiments include a pair of opposed independently height-adjustable end support columns.” (Col 3 Lines 24-29) of Jackson, “The stretcher 1 has two sliding rails 38 which extend in two grooves 37 in the intermediate plate 19.” [0046] of Otto)
wherein a first setting of the relative height is usable to configure the first number of guideways to guide the transfer board (“The system of the invention may be cantilevered or non-cantilevered and includes at least one support end or column that is height adjustable. The illustrated embodiments include a pair of opposed independently height-adjustable end support columns.” (Col 3 Lines 24-29) of George, “The stretcher 1 has two sliding rails 38 which extend in two grooves 37 in the intermediate plate 19.” [0046] of Otto)
and wherein a second setting of the relative height is usable to configure the second number of guideways to guide the transfer board. (“The system of the invention may be cantilevered or non-cantilevered and includes at least one support end or column that is height adjustable. The illustrated embodiments include a pair of opposed independently height-adjustable end support columns.” (Col 3 Lines 24-29) of George, “The stretcher 1 has two sliding rails 38 which extend in two grooves 37 in the intermediate plate 19.” [0046] of Otto)
Combining  the independent height adjustment system, 3 and 4 of Jackson with their slot 50, and roller support system of George would enable a person to raise the roller supports 22 above the roller supports 32, and vice versa, enabling movement from only one track.
Otto et al, George et al and Jackson are all considered to be analogous to the claimed invention because they are in the same field of patient tables. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Otto and George with the independent height adjustment system as taught by Jackson because the present invention is directed to structure for use in maintaining a patient in a desired position during examination and treatment, including medical procedures such as imaging and Surgery and in particular to Such a structure that allows a Surgeon to selectively position the patient for convenient access to the surgery site and providing for manipulation of the patient ((Col 1 lines 23-29) Jackson)

Regarding Claim 7, Otto et al, George, and Jackson et al teach the invention substantially as claimed with respect to claims 1 and 6
Additionally Otto teaches wherein the first axis corresponds to a longitudinal axis of the patient table (see cart 2, in fig. 1 of Otto). (“Alternatively, at least one of the positioning means of the stretcher or of the at least one adapter plate may be designed such that movement is possible through displacement in a longitudinal direction.” [0010])
and the second axis corresponds to a transverse axis of the patient table (see cart 2, in fig. 1 of Otto)   (“Furthermore, at least one of the positioning means of the stretcher or of the at least one adapter plate can be designed such that movement is possible through displacement in a transverse direction.”[0010])

Regarding Claim 8, Otto et al, George, and Jackson teach the invention substantially as claimed with respect to claims 1 and 6, in addition George teaches wherein the first number of guideways (see roller supports 22, and transverse tracks 28, in fig. 1 of George) include a first plurality of casters (see rollers 26, in fig. 3 of George)    (“The roller supports 22 each carry a series of rollers 26 which roll in opposed, transverse tracks 28,”(Col 2 Lines 59-61), “are roller supports 32 which are similar to the roller supports 22 and which carry both vertical and horizontal rollers” (Col 3 Lines 3-5))
and wherein the second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George)    includes a second plurality of casters (see rollers 26, in fig. 3 of George) (“The roller supports 22 each carry a series of rollers 26 which roll in opposed, transverse tracks 28,” (Col 2 Lines 59-61), “are roller supports 32 which are similar to the roller supports 22 and which carry both vertical and horizontal rollers” (Col 3 Lines 3-5))
However Otto et al and George et al do not teach the device configured to be in contact with the transfer board at the first setting of the relative height
configured to be in contact with the transfer board at the second setting of the relative height 
However Jackson teaches the device configured to be in contact with the transfer board at the first setting of the relative height (“The illustrated embodiments include a pair of opposed independently height-adjustable end Support columns.”(Col 3 Lines 27-29), “For example, in an embodiment according to the invention, the patient Support structure is hingedly suspended between the end Supports.” (Col 3 Lines 34-36))
configured to be in contact with the transfer board at the second setting of the relative height (“The illustrated embodiments include a pair of opposed independently height-adjustable end Support columns.”(Col 3 Lines 27-29), “For example, in an embodiment according to the invention, the patient Support structure is hingedly suspended between the end Supports.”(Col 3 Lines 34-36))
Otto et al, George et al and Jackson are all considered to be analogous to the claimed invention because they are in the same field of patient tables. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Otto and George with the independent height adjustment system as taught by Jackson because the present invention is directed to structure for use in maintaining a patient in a desired position during examination and treatment, including medical procedures such as imaging and Surgery and in particular to Such a structure that allows a Surgeon to selectively position the patient for convenient access to the surgery site and providing for manipulation of the patient ((Col 1 lines 23-29) Jackson)

Regarding Claim 9, Otto et al, George, and Jackson teach the invention substantially as claimed with respect to claims 1 and 6
Otto teaches wherein the device for adjusting the relative height includes a mechanical handle (see positioning means 50, in fig. 6 of Otto), embodied such the relative height is settable via a mechanical manipulation of the mechanical handle (see positioning means 50, in fig. 6 of Otto)(“The cart may have a mechanism for adjustment to a height to move the stretcher into a diagnosis or treatment station for permitting easy displacement or other motion of the stretcher and patient.”[0024])

Regarding Claim 10, Otto et al, George, and Jackson teach the invention substantially as claimed with respect to claims 1 and 6
Otto teaches wherein the device for adjusting the relative height includes a guide groove (see groove 37, in fig. 2 of Otto)(for guiding a guideway of the first number of guideways (see sliding rails 38, in fig. 2 of Otto)or second number of guideways (see sliding rails 38, in fig. 2 of Otto)during setting of the relative height. (“The cart may have a mechanism for adjustment to a height to move the stretcher into a diagnosis or treatment station for permitting easy displacement or other motion of the stretcher and patient.”[0024], “At least one positioning means 5 of the grooves 37 and sliding rails 38 is designed as dove-tailed guide to prevent lifting off (direction 6) of the stretcher 1.”[0046])

Regarding Claim 11, Otto et al, George, and Jackson teach the invention substantially as claimed with respect to claims 1 and 6
Otto additionally teaches wherein at least one of the first number of guideways (see sliding rails 38, in fig. 2 of Otto) and the second number of guideways (see sliding rails 38, in fig. 2 of Otto)is releasably connectable to the patient table. (“Towards this end, the intermediate plate 19 is provided with T-grooves 20 into which the guiding and holding bolts 22 can be inserted, wherein the exact positioning is obtained when the end stops 21 are reached. Two or more of these T-grooves 20 with guiding and holding bolts 22 may be provided.” [0047])

Regarding Claim 12, Otto et al, George, and Jackson teach the invention substantially as claimed with respect to claims 1 and 6
Otto additionally teaches wherein the receiving device and the patient table are embodied such that a receiving space (see fig. 2, the gap between the stretcher 1 and the intermediate plate 3, 19 of Otto) for accommodating a functional imaging element is formed between the receiving device and the patient table (see cart 2, in fig. 1 of Otto) .(See e.g. “the base plate may be designed like other operating table plates e.g. made from electrically conducting hard board (a composite material of high stability which consists of paper and resin layers and obtains electric conductivity through graphite admixture) as is conventionally used in various medical treatments.” [0014], also see fig. 2 (the gap between the stretcher 1 and the intermediate plate 3, 19))

Regarding Claim 16, Otto et al and George et al teach the invention substantially as claimed with respect to claim 1, in addition they teach wherein the receiving device includes a first number of guideways (see roller supports 22, and transverse tracks 28, in fig. 1 of George) to guide a transfer board along a first axis (“It will be apparent that the top 8 is supported for longitudinal movement relative to the carriage 10”(Col 3 lines 35-36) George)
the first number of guideways (see roller supports 22, and transverse tracks 28, in fig. 1 of George)including a first plurality of casters (see rollers 26, in fig. 3 of George) (“The roller supports 22 each carry a series of rollers 26 which roll in opposed, transverse tracks 28,”(Col 2 Lines 59-61), “are roller supports 32 which are similar to the roller supports 22 and which carry both vertical and horizontal rollers” (Col 3 Lines 3-5) George)
a second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George)to guide the transfer board along a second axis (“The base 6 may also include at its upper end a carriage 10 that directly underlies the table top 8 to support the table top 8 for transverse movement,”(Col 2 Lines 36-39) George)
the second axis being different from the first axis (“Alternatively, at least one of the positioning means of the stretcher or of the at least one adapter plate may be designed such that movement is possible through displacement in a longitudinal direction. Furthermore, at least one of the positioning means of the stretcher or of the at least one adapter plate can be designed such that movement is possible through displacement in a transverse direction.” [0010] Otto)
the second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George)including a second plurality of casters (see rollers 26, in fig. 3 of George) (“The roller supports 22 each carry a series of rollers 26 which roll in opposed, transverse tracks 28,” (Col 2 Lines 59-61), “are roller supports 32 which are similar to the roller supports 22 and which carry both vertical and horizontal rollers” (Col 3 Lines 3-5))
the device including a mechanical handle (see positioning means 50, in fig. 6 of Otto), embodied such the relative height is settable via a mechanical manipulation of the mechanical handle (see positioning means 50, in fig. 6 of Otto) (“The cart may have a mechanism for adjustment to a height to move the stretcher into a diagnosis or treatment station for permitting easy displacement or other motion of the stretcher and patient.”[0024] Otto)
However Otto et al and George et al do not teach the device configured to be in contact with the transfer board at the first setting of the relative height,
configured to be in contact with the transfer board at the second setting of the relative height 
and a device for adjusting a relative height between the first number of guideways and the second number of guideways  
However Jackson teaches the device configured to be in contact with the transfer board at the first setting of the relative height (“The illustrated embodiments include a pair of opposed independently height-adjustable end Support columns.”(Col 3 Lines 27-29), “For example, in an embodiment according to the invention, the patient Support structure is hingedly suspended between the end Supports.” (Col 3 Lines 34-36))
configured to be in contact with the transfer board at the second setting of the relative height (“The illustrated embodiments include a pair of opposed independently height-adjustable end Support columns.”(Col 3 Lines 27-29), “For example, in an embodiment according to the invention, the patient Support structure is hingedly suspended between the end Supports.”(Col 3 Lines 34-36))
and a device for adjusting a relative height between the first number of guideways (see roller supports 22, and transverse tracks 28, in fig. 1 of George)   and the second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George) (“The system of the invention may be cantilevered or non-cantilevered and includes at least one support end or column that is height adjustable. The illustrated embodiments include a pair of opposed independently height-adjustable end support columns.” (Col 3 Lines 24-29) of George, “The stretcher 1 has two sliding rails 38 which extend in two grooves 37 in the intermediate plate 19.” [0046] of Otto
Combining  the independent height adjustment system, 3 and 4 of Jackson with their slot 50, and roller support system of George would enable a person to raise the roller supports 22 above the roller supports 32, and vice versa, enabling movement from only one track.
Otto et al, George et al and Jackson are all considered to be analogous to the claimed invention because they are in the same field of patient tables. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Otto and George with the independent height adjustment system as taught by Jackson because the present invention is directed to structure for use in maintaining a patient in a desired position during examination and treatment, including medical procedures such as imaging and Surgery and in particular to Such a structure that allows a Surgeon to selectively position the patient for convenient access to the surgery site and providing for manipulation of the patient ((Col 1 lines 23-29) Jackson)

Regarding Claim 17, Otto et al and George et al teach the invention substantially as claimed with respect to claim 1, in addition they teach wherein the receiving device includes a first number of guideways (see roller supports 22, and transverse tracks 28, in fig. 1 of George) to guide a transfer board along a first axis (“It will be apparent that the top 8 is supported for longitudinal movement relative to the carriage 10”(Col 3 lines 35-36) George)
the first number of guideways (see roller supports 22, and transverse tracks 28, in fig. 1 of George)  including a first plurality of casters (see rollers 26, in fig. 3 of George), (“The roller supports 22 each carry a series of rollers 26 which roll in opposed, transverse tracks 28,”(Col 2 Lines 59-61), “are roller supports 32 which are similar to the roller supports 22 and which carry both vertical and horizontal rollers” (Col 3 Lines 3-5) George)
a second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George)to guide the transfer board along a second axis (“The base 6 may also include at its upper end a carriage 10 that directly underlies the table top 8 to support the table top 8 for transverse movement,”(Col 2 Lines 36-39) George)
the second axis being different from the first axis (“Alternatively, at least one of the positioning means of the stretcher or of the at least one adapter plate may be designed such that movement is possible through displacement in a longitudinal direction. Furthermore, at least one of the positioning means of the stretcher or of the at least one adapter plate can be designed such that movement is possible through displacement in a transverse direction.” [0010] Otto)
the second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George)including a second plurality of casters (see rollers 26, in fig. 3 of George) (“The roller supports 22 each carry a series of rollers 26 which roll in opposed, transverse tracks 28,” (Col 2 Lines 59-61), “are roller supports 32 which are similar to the roller supports 22 and which carry both vertical and horizontal rollers” (Col 3 Lines 3-5))
the device including a mechanical handle (see positioning means 50, in fig. 6 of Otto), embodied such the relative height is settable via a mechanical manipulation of the mechanical handle (see positioning means 50, in fig. 6 of Otto), (“The cart may have a mechanism for adjustment to a height to move the stretcher into a diagnosis or treatment station for permitting easy displacement or other motion of the stretcher and patient.”[0024] Otto)
and wherein at least one of the first number of guideways (see roller supports 22, and transverse tracks 28, in fig. 1 of George) and the second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George)is releasably connectable to the patient table (“Towards this end, the intermediate plate 19 is provided with T-grooves 20 into which the guiding and holding bolts 22 can be inserted, wherein the exact positioning is obtained when the end stops 21 are reached. Two or more of these T-grooves 20 with guiding and holding bolts 22 may be provided.” [0047] Otto)
However Otto et al and George et al do not teach the device configured to be in contact with the transfer board at the first setting of the relative height,
configured to be in contact with the transfer board at the second setting of the relative height 
and a device for adjusting a relative height between the first number of guideways and the second number of guideways  However Jackson teaches the device configured to be in contact with the transfer board at the first setting of the relative height (“The illustrated embodiments include a pair of opposed independently height-adjustable end Support columns.”(Col 3 Lines 27-29), “For example, in an embodiment according to the invention, the patient Support structure is hingedly suspended between the end Supports.” (Col 3 Lines 34-36))
configured to be in contact with the transfer board at the second setting of the relative height (“The illustrated embodiments include a pair of opposed independently height-adjustable end Support columns.”(Col 3 Lines 27-29), “For example, in an embodiment according to the invention, the patient Support structure is hingedly suspended between the end Supports.”(Col 3 Lines 34-36))
and a device for adjusting a relative height between the first number of guideways ((see roller supports 22, and transverse tracks 28, in fig. 1 of George)   and the second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George)   (“The system of the invention may be cantilevered or non-cantilevered and includes at least one support end or column that is height adjustable. The illustrated embodiments include a pair of opposed independently height-adjustable end support columns.” (Col 3 Lines 24-29) of George, “The stretcher 1 has two sliding rails 38 which extend in two grooves 37 in the intermediate plate 19.” [0046] of Otto
Combining  the independent height adjustment system, 3 and 4 of Jackson with their slot 50, and roller support system of George would enable a person to raise the roller supports 22 above the roller supports 32, and vice versa, enabling movement from only one track. 
Otto et al, George et al and Jackson are all considered to be analogous to the claimed invention because they are in the same field of patient tables. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Otto and George with the independent height adjustment system as taught by Jackson because the present invention is directed to structure for use in maintaining a patient in a desired position during examination and treatment, including medical procedures such as imaging and Surgery and in particular to Such a structure that allows a Surgeon to selectively position the patient for convenient access to the surgery site and providing for manipulation of the patient ((Col 1 lines 23-29) Jackson)

Regarding Claim 18, Otto et al and George et al teach the invention substantially as claimed with respect to claim 1, in addition they teach wherein the receiving device includes a first number of guideways (see roller supports 22, and transverse tracks 28, in fig. 1 of George)  to guide a transfer board along a first axis (“It will be apparent that the top 8 is supported for longitudinal movement relative to the carriage 10”(Col 3 lines 35-36) George)
the first number of guideways (see roller supports 22, and transverse tracks 28, in fig. 1 of George)including a first plurality of casters (see rollers 26, in fig. 3 of George) (“The roller supports 22 each carry a series of rollers 26 which roll in opposed, transverse tracks 28,”(Col 2 Lines 59-61), “are roller supports 32 which are similar to the roller supports 22 and which carry both vertical and horizontal rollers” (Col 3 Lines 3-5) George)
a second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George) to guide the transfer board along a second axis (“The base 6 may also include at its upper end a carriage 10 that directly underlies the table top 8 to support the table top 8 for transverse movement,”(Col 2 Lines 36-39) George)
the second axis being different from the first axis (“Alternatively, at least one of the positioning means of the stretcher or of the at least one adapter plate may be designed such that movement is possible through displacement in a longitudinal direction. Furthermore, at least one of the positioning means of the stretcher or of the at least one adapter plate can be designed such that movement is possible through displacement in a transverse direction.” [0010] Otto)
the second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George) including a second plurality of casters (see rollers 26, in fig. 3 of George) (“The roller supports 22 each carry a series of rollers 26 which roll in opposed, transverse tracks 28,” (Col 2 Lines 59-61), “are roller supports 32 which are similar to the roller supports 22 and which carry both vertical and horizontal rollers” (Col 3 Lines 3-5))
and wherein at least one of the first number of guideways (see roller supports 22, and transverse tracks 28, in fig. 1 of George)   and the second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George) is releasably connectable to the patient table (“Towards this end, the intermediate plate 19 is provided with T-grooves 20 into which the guiding and holding bolts 22 can be inserted, wherein the exact positioning is obtained when the end stops 21 are reached. Two or more of these T-grooves 20 with guiding and holding bolts 22 may be provided.” [0047] Otto)
However Otto et al and George et al do not teach the device configured to be in contact with the transfer board at the first setting of the relative height,
configured to be in contact with the transfer board at the second setting of the relative height 
and a device for adjusting a relative height between the first number of guideways and the second number of guideways  However Jackson teaches the device configured to be in contact with the transfer board at the first setting of the relative height (“The illustrated embodiments include a pair of opposed independently height-adjustable end Support columns.”(Col 3 Lines 27-29), “For example, in an embodiment according to the invention, the patient Support structure is hingedly suspended between the end Supports.” (Col 3 Lines 34-36))
configured to be in contact with the transfer board at the second setting of the relative height (“The illustrated embodiments include a pair of opposed independently height-adjustable end Support columns.”(Col 3 Lines 27-29), “For example, in an embodiment according to the invention, the patient Support structure is hingedly suspended between the end Supports.”(Col 3 Lines 34-36))
and a device for adjusting a relative height between the first number of guideways (see roller supports 22, and transverse tracks 28, in fig. 1 of George)  and the second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George)(“The system of the invention may be cantilevered or non-cantilevered and includes at least one support end or column that is height adjustable. The illustrated embodiments include a pair of opposed independently height-adjustable end support columns.” (Col 3 Lines 24-29) of George, “The stretcher 1 has two sliding rails 38 which extend in two grooves 37 in the intermediate plate 19.” [0046] of Otto
Combining  the independent height adjustment system, 3 and 4 of Jackson with their slot 50, and roller support system of George would enable a person to raise the roller supports 22 above the roller supports 32, and vice versa, enabling movement from only one track.
Otto et al, George et al and Jackson are all considered to be analogous to the claimed invention because they are in the same field of patient tables. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Otto and George with the independent height adjustment system as taught by Jackson because the present invention is directed to structure for use in maintaining a patient in a desired position during examination and treatment, including medical procedures such as imaging and Surgery and in particular to Such a structure that allows a Surgeon to selectively position the patient for convenient access to the surgery site and providing for manipulation of the patient ((Col 1 lines 23-29) Jackson)

Regarding Claim 19, Otto et al and George et al teach the invention substantially as claimed with respect to claim 1, in addition they teach wherein the receiving device includes a first number of guideways (see roller supports 22, and transverse tracks 28, in fig. 1 of George)  to guide a transfer board along a first axis (“It will be apparent that the top 8 is supported for longitudinal movement relative to the carriage 10”(Col 3 lines 35-36) George)
the first number of guideways (see roller supports 22, and transverse tracks 28, in fig. 1 of George)  including a first plurality of casters (see rollers 26, in fig. 3 of George) (“The roller supports 22 each carry a series of rollers 26 which roll in opposed, transverse tracks 28,”(Col 2 Lines 59-61), “are roller supports 32 which are similar to the roller supports 22 and which carry both vertical and horizontal rollers” (Col 3 Lines 3-5) George)
a second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George) to guide the transfer board along a second axis (“The base 6 may also include at its upper end a carriage 10 that directly underlies the table top 8 to support the table top 8 for transverse movement,”(Col 2 Lines 36-39) George)
the second axis being different from the first axis (“Alternatively, at least one of the positioning means of the stretcher or of the at least one adapter plate may be designed such that movement is possible through displacement in a longitudinal direction. Furthermore, at least one of the positioning means of the stretcher or of the at least one adapter plate can be designed such that movement is possible through displacement in a transverse direction.” [0010] Otto)
the second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George)including a second plurality of casters (see rollers 26, in fig. 3 of George) (“The roller supports 22 each carry a series of rollers 26 which roll in opposed, transverse tracks 28,” (Col 2 Lines 59-61), “are roller supports 32 which are similar to the roller supports 22 and which carry both vertical and horizontal rollers” (Col 3 Lines 3-5))
wherein at least one of the first number of guideways (see roller supports 22, and transverse tracks 28, in fig. 1 of George)and the second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George) is releasably connectable to the patient table, (“Towards this end, the intermediate plate 19 is provided with T-grooves 20 into which the guiding and holding bolts 22 can be inserted, wherein the exact positioning is obtained when the end stops 21 are reached. Two or more of these T-grooves 20 with guiding and holding bolts 22 may be provided.” [0047] Otto)
and wherein the device for adjusting the relative height includes a guide groove (see groove 37, in fig. 2 of Otto) for guiding a guideway of the first number of guideways (see sliding rails 38, in fig. 2 of Otto) or second number of guideways (see sliding rails 38, in fig. 2 of Otto)(see item 7, in fig. 1) during setting of the relative height. (“The cart may have a mechanism for adjustment to a height to move the stretcher into a diagnosis or treatment station for permitting easy displacement or other motion of the stretcher and patient.”[0024], “At least one positioning means 5 of the grooves 37 and sliding rails 38 is designed as dove-tailed guide to prevent lifting off (direction 6) of the stretcher 1.”[0046])
However Otto et al and George et al do not teach the device configured to be in contact with the transfer board at the first setting of the relative height,
configured to be in contact with the transfer board at the second setting of the relative height 
and a device for adjusting a relative height between the first number of guideways and the second number of guideways  
However Jackson teaches the device configured to be in contact with the transfer board at the first setting of the relative height (“The illustrated embodiments include a pair of opposed independently height-adjustable end Support columns.”(Col 3 Lines 27-29), “For example, in an embodiment according to the invention, the patient Support structure is hingedly suspended between the end Supports.” (Col 3 Lines 34-36))
configured to be in contact with the transfer board at the second setting of the relative height (“The illustrated embodiments include a pair of opposed independently height-adjustable end Support columns.”(Col 3 Lines 27-29), “For example, in an embodiment according to the invention, the patient Support structure is hingedly suspended between the end Supports.”(Col 3 Lines 34-36))
and a device for adjusting a relative height between the first number of guideways ((see roller supports 22, and transverse tracks 28, in fig. 1 of George)  and the second number of guideways (see roller supports 32 and angle member 30, in fig. 1 of George) (“The system of the invention may be cantilevered or non-cantilevered and includes at least one support end or column that is height adjustable. The illustrated embodiments include a pair of opposed independently height-adjustable end support columns.” (Col 3 Lines 24-29) of George, “The stretcher 1 has two sliding rails 38 which extend in two grooves 37 in the intermediate plate 19.” [0046] of Otto
Combining  the independent height adjustment system, 3 and 4 of Jackson with their slot 50, and roller support system of George would enable a person to raise the roller supports 22 above the roller supports 32, and vice versa, enabling movement from only one track.
Otto et al, George et al and Jackson are all considered to be analogous to the claimed invention because they are in the same field of patient tables. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Otto and George the independent height adjustment system as taught by Jackson because the present invention is directed to structure for use in maintaining a patient in a desired position during examination and treatment, including medical procedures such as imaging and Surgery and in particular to Such a structure that allows a Surgeon to selectively position the patient for convenient access to the surgery site and providing for manipulation of the patient ((Col 1 lines 23-29) Jackson)

Regarding Claim 20, Otto et al, George, and Jackson teach the invention substantially as claimed with respect to claims 1, 6, and 9
Otto additionally teaches the patient table of claim 9, wherein the device for adjusting the relative height includes a guide groove (see groove 37, in fig. 2 of Otto) for guiding a guideway of the first number of guideways (see sliding rails 38, in fig. 2 of Otto) or second number of guideways (see sliding rails 38, in fig. 2 of Otto) during setting of the relative height. (“The cart may have a mechanism for adjustment to a height to move the stretcher into a diagnosis or treatment station for permitting easy displacement or other motion of the stretcher and patient.”[0024], “At least one positioning means 5 of the grooves 37 and sliding rails 38 is designed as dove-tailed guide to prevent lifting off (direction 6) of the stretcher 1.”[0046])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Friday 7:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/Examiner, Art Unit 3793  

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793